Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Francis Edwin Froelich appeals from the district court’s order dismissing his amended complaint against The Lewis Law Firm and Glenn C. Lewis, finding that the claims asserted in the complaint were barred by an earlier state court decision addressing the same claims. We have reviewed the record and the briefs filed by the parties and find no reversible error. Andrews v. Daw, 201 F.3d 521, 524 (4th Cir.2000) (providing standard of review). Accordingly, we affirm for the reasons stated by the district court. Froelich v. The Lewis Law Firm, PC, No. 1:07-cv-01230-CMH-BRP (E.D. Va. filed June 3, 2008; entered June 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.